Citation Nr: 1731828	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for right shoulder tendinopathy and arthritis prior to May 20, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for a pinched nerve as secondary to the service connected disability right shoulder tendinopathy and arthritis.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran submitted a claim for TDIU in October 2016.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

Reopening a claim for entitlement to service connection for a cervical spine condition has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.




REMAND

The Veteran was afforded a shoulder examination in June 2016; however, the examiner did not provide information required to properly rate the Veteran under Diagnostic Codes 5202 or 5203.  Specifically, the examiner noted that there was a clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition suspected, but then did not answer all the associated questions or elaborate on what the suspected condition was.  Further, there was no indication of commentary on whether the Veteran has malunion of the humerus with either marked or moderate deformity.  These findings are applicable as they would potentially allow the Veteran to be given a higher rating.  Therefore, upon remand, the Veteran should be afforded a new examination to determine the current severity of his service-connected right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Next, the February 2010 VA examiner noted the Veteran had no current nerve disability because the peripheral nerve exam revealed no significant disorders of sensation, strength, or upper extremity function, however, the June 2016 examiner noted that the Veteran did not have full muscle strength.  Therefore, upon remand, a VA examiner should comment on whether the Veteran has a current pinched nerve condition. 

The TDIU claim is inextricably intertwined with the other two claims being remanded.  Accordingly, it also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return a TDIU claim form so information can be obtained concerning his work background, education, and training, and complete an additional development as necessary.

2.  Obtain any updated relevant VAMC treatment records.

3.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right shoulder disability.  The electronic claims file must be reviewed in conjunction with the examination.

In particular, the examination must include tests of all applicable ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings of the opposite shoulder must also be included, unless the examiner states that the opposite shoulder is damaged (abnormal).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the necessary findings to evaluate functional loss during flare-ups pursuant to Mitchell and DeLuca must be included as well.

The examiner should also comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.

If the examiner finds that there is a clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition suspected, he or she should then answer all the associated questions and clarify the suspected condition.  

The examiner must also provide an assessment of the Veteran's functional limitations due to his right shoulder, as they may relate to his ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered.

The examiner should also address whether the Veteran has a current nerve disability.  If a current nerve disorder is present, the examiner must provide an opinion as to whether it is as likely as not that the nerve disability was etiologically related to active duty or to a service connected disability.  

4.  After completing the requested action, and any additional notification and/or development warranted, readjudicate the Veteran's claims, including the TDIU claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




